606 N.W.2d 445 (2000)
Tammie G. OLDENBURG, Respondent,
v.
PHILLIPS & TEMRO CORPORATION, et al., Appellants,
Medica Choice by HRI, Intervenor,
Texa-Tonka Management, Intervenor,
Bradley P. Kuntz, D.C., Intervenor,
Blue Cross/Blue Shield of Minnesota, Intervenor.
No. CX-99-1993.
Supreme Court of Minnesota.
February 15, 2000.
Cousineau, McGuire & Anderson, Chartered, Mark A. Kleinschmidt and Lisa M. Alioto, Minneapolis, for appellants.
*446 Chochrane Law Office, P.A., Charles M. Cochrane, Roseville, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of
Appeals filed October 29, 1999, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/Alan C. Page
Associate Justice